         Case 3:15-cv-00675-JBA Document 1314 Filed 11/05/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

         v.                                           Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                      November 05TH, 2019
                       Relief Defendants.




      DEFENDANT’S MOTION FOR SANCTIONS ON OAK’S COUNSEL, MR. DAVID
     KEITH MOMBORQUETTE, PARTNER AT MCDERMOTT WILL & EMERY, FOR
                          UNETHICAL CONDUCT



        The pro se Defendant files this Motion for Sanctions on Oak’s counsel, Mr. David Keith

Momborquette, a partner with the law firm of McDermott Will & Emery, for unethical conduct

unbecoming of his profession and in violation of ethics guidelines of the American Bar

Association (ABA).



1.      BACKGROUND:

        Mr. Momborquette is the counsel of record for Oak Management Corporation, the

erstwhile employer of the Defendant till after the commencement of this dispute. He was earlier

employed with the law firm of Schulte Roth & Zabel. Since around May 2019, he is employed


                                               1
         Case 3:15-cv-00675-JBA Document 1314 Filed 11/05/19 Page 2 of 5



by the law firm of McDermott Will & Emery, where he is a partner, and he continued his

representation of Oak despite the move from one law firm to another.

        Mr. Jaideep Amritraj is a senior advocate in India and practices law in the Supreme Court

of India and various high courts across the country. He runs his own law firm, Amritraj &

Associates. A number of junior lawyers and paralegals work at his firm. Details of his law firm

and practice are available at his website, www.amritrajassociates.com, where his professional

email address1 is also listed under the CONTACT US tab. Since 2016, Mr. Amritraj has been

advising and counseling the Defendant on his legal issues in India, and he has also had multiple

phone calls and email exchange with various members of the SEC, the DOJ, and indeed even

officers of this esteemed Court.



2.      CONDUCT:

        Allegations of unethical conduct are serious. Mr. Momborquette called Mr. Amritraj at

ungodly hours of the night time in India to suit his own convenience with no regard to the time

differences between India and the United States and he threatened Mr. Amritraj with

consequences for “unethical conduct.” Mr. Momborquette alleged on the call that Mr. Amritraj

does not own his own domain and that he has “created multiple fake email accounts” to aid the

Defendant.

        Not only are such baseless allegations without any merit, it is also illegal and against any

legal code of professional ethics to threaten or harass an attorney with conduct to gain an

advantage in a lawsuit.




1
 The professional email address listed is Jaideep@amritrajassociates.com and Mr. Momborquette’s
assertions that the Defendant was, is, or could use the professional email account of a senior advocate is
as preposterous and outrageous as his implicit threats to Mr. Amritraj.
                                                     2
        Case 3:15-cv-00675-JBA Document 1314 Filed 11/05/19 Page 3 of 5



        Mr. Momborquette knowingly engaged in such shameful conduct in order to gain some

tactical advantage over the Defendant and in clear violation all American Bar Association (ABA)

ethics guidelines. Mr. Momborquette has absolutely no business and no basis to accuse the

Defendant’s Indian counsel of anything.

        The only reason Mr. Momborquette called Mr. Amritraj multiple times is to scare Mr.

Amritraj from associating with the Defendant and from offering his services (even pro bono) to

order to further disadvantage the Defendant in this dispute and other disputes with Oak such as in

the stayed arbitration case in front of the AAA.

        This behavior and conduct by Oak’s counsel in implicitly threatening the Defendant’s

Indian counsel in order to somehow force him to stop assisting the Defendant is shameful and

illegal. This conduct reeks of fraud, dishonesty, deceit, and only aimed to gain a tactical

advantage over his client’s adversary. Not only that, it is illegal and inequitable to come in

between, impact or prejudice the relationship between an attorney and his client, as Mr.

Momborquette’s actions clearly are.

        Definitively, this conduct raises serious questions about Mr. Momborquette’s honesty,

ethics, and fitness to even practice law. Such conduct typically leads to being disbarred in most

countries of the world.

        Given the documented conduct of Mr. Momborquette in implicitly threatening the

Defendant’s counsel in India, with whom he has absolutely no other professional relationship or

matter or topic to discuss, it can very safely be concluded that it is highly likely that it is Mr.

David Momborquette or his agents who had repeatedly sent goons to the residence of the

widowed mother of the Defendant to harass her for no reason except to harass anyone related to

the Defendant. It is also very highly likely that it is Mr. David Momborquette or his agents who

had sent goons threatening the Defendant with physical harm. Such repeated and documented
                                                   3
         Case 3:15-cv-00675-JBA Document 1314 Filed 11/05/19 Page 4 of 5



behavior befits not even the mafia leave alone a reputable law firm like McDermott Will &

Emery.

         Lawyers are expected to act in good faith during any litigation and Courts are there to

maintain the integrity of the judicial process. Threatening, harassing, and intimidating another

attorney, especially one who is the attorney of your adversary, is illegal and calls for the strictest

sanctions and even suspension.



                                          CONCLUSION

         WHEREFORE, for all the reasons submitted in this Motion, the Defendant humbly prays

the esteemed Court to sanction Oak’s counsel, Mr. David Keith Momborquette for uncivil,

abusive and abrasive conduct, and ban him from representing anyone in this esteemed Court; and

grant any other relief as the Court may deem fit.




                                               Respectfully Submitted,



Dated:          November 05TH, 2019            /s/ Iftikar Ahmed
                                               ____________________________
                                               Iftikar A. Ahmed
                                               C/O Advocate Anil Sharma
                                               Government Place East
                                               Kolkata 700 069, India

                                               Tel: +91-983-008-9945
                                               e-mail: iftyahmed@icloud.com

                                               Pro Se




                                                  4
        Case 3:15-cv-00675-JBA Document 1314 Filed 11/05/19 Page 5 of 5



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              5
